EXHIBIT 10.20

 



Execution Version

 

SECOND AMENDMENT TO
ALLIANCE AND LICENSE AGREEMENT

 

This Second Amendment to Alliance and License Agreement (the “Second Amendment”)
is made and entered into as of this 9th day of March, 2015 by and between
National Geographic Society, a District of Columbia non-profit corporation
(“NGS”), and Lindblad Expeditions, Inc., a New York corporation, including its
wholly owned subsidiaries (collectively, “Lindblad”).

 

W I T N E S S E T H:

 

WHEREAS, NGS and Lindblad are parties to that certain Alliance and License
Agreement, dated as of December 12, 2011, and amended November 20, 2014 (the
“License Agreement”);

 

WHEREAS, Lindblad proposes to enter into the Merger Agreement (as defined
below), as a result of which Lindblad will undergo a change of control, as
described in Section 22(b)(ii) of the License Agreement, and the company
surviving the Mergers (as defined in the Merger Agreement) will succeed to all
of the rights and obligations under the License Agreement;

 

WHEREAS, Section 22(b)(ii) of the License Agreement provides NGS the right to
terminate the License Agreement in the case of a change of control in Lindblad
and the License Agreement provides that no assignment, including a transfer of
the beneficial ownership or control of fifty percent (50%) or more of Lindblad’s
common stock, may be made by one party except with the prior consent of the
other party; and

 

WHEREAS, NGS and Lindblad wish for the License Agreement to remain in force
between NGS and the Surviving Company following consummation of such
transactions in order to continue their broad strategic alliance to further each
organizations’ individual goals of helping people explore the world and
inspiring people to care about the planet;

 

NOW, THEREFORE, in consideration of the premises, the covenants contained herein
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

1.            Definitions.

 

(a)         Capitalized terms and other terms contained and used in this Second
Amendment that are not specifically defined herein shall have the meanings
ascribed to them in the License Agreement. The capitalized terms and other terms
contained and used this Second Amendment and which are defined below shall have
the respective meanings ascribed to them as follows and shall be deemed
incorporated into the License Agreement as if set forth therein:

 

(i)            “Acquiror” means Capitol Acquisition Corp. II, a Delaware
Corporation.

 

(ii)          “Argo Expeditions” means Argo Expeditions, LLC, a Delaware limited
liability company.

 

 

 

 

(iii)         “Control” means having the power to direct the affairs of a Person
by reason of any of the following: (i) having the power to elect or appoint,
through ownership, membership or otherwise, either directly or indirectly, a
majority of the governing body of such Person, (ii) owning or controlling the
right to vote a majority of the number of the shares of voting stock or other
voting interests of such Person, or (iii) having the right to direct the general
management of the affairs of such Person by contract or otherwise. A “change in
Control”, “a change of Control” or similar phrases means that a Person or group
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the Exchange Act)), other than S. Lindblad or any Person
Controlled by S. Lindblad, obtains Control after the Transaction Closing Date.

 

(iv)          “Designated Successor” means at such time as S. Lindblad is no
longer in a senior management role at Lindblad and the Acquiror, the individual
appointed to serve as his successor by either (i) S. Lindblad, or (ii) members
of the board of directors of the Acquiror who were appointed by S. Lindblad or
were elected by the affirmative vote of the Acquiror’s stockholders including S.
Lindblad, in each case in consultation with NGS.

 

(v)            “Initial Merger” means the merger of Argo Merger Sub, Inc., a
Delaware corporation, with and into Lindblad, immediately following which the
separate corporate existence of Argo Merger Sub, Inc. will cease and Lindblad
will continue as the surviving corporation in such merger (the “Interim
Corporation”).

 

(vi)          “Lindblad Parties” means S. Lindblad and the other holders of
issued and outstanding shares of Lindblad immediately prior to the effective
time of the Initial Merger.

 

(vii)         “Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of March 9, 2015, by and among Acquiror, Argo Expeditions, Argo
Merger Sub, Inc. and Lindblad.

 

(viii)        “Person” means any human being, organization, general partnership,
limited partnership, corporation, limited liability company, joint venture,
trust, business trust, association, governmental entity or other legal entity.

 

(ix)            “S. Lindblad” means Sven Lindblad, a resident of the State of
New York, and the beneficial and record owner of 70.42% of the issued and
outstanding shares of equity interests in Lindblad as of immediately prior to
consummation of the Transaction.

 

(x)            “Subsequent Merger” means the merger of the Interim Corporation
with and into Argo Expeditions, immediately following which, the separate
corporate existence of the Interim Corporation will cease and Argo Expeditions
will continue as the surviving entity in such merger (the “Surviving Company”)
and will change its name to “Lindblad Expeditions, LLC”.

 

(xi)          “Tour Operator Agreement” means that certain Tour Operator
Agreement entered into as of December 12, 2011, and amended as of November 20,
2014, between NGS and Lindblad, as amended as of the date hereof and as may be
subsequently amended at any time and from time to time.

 



2

 

  

(xii)          “Transaction” means the transactions, including the Initial
Merger and the Subsequent Merger, contemplated by the Merger Agreement;
provided, that the term “Transaction” shall only apply if (A) the Transaction
Closing Date occurs on or before June 30, 2015; (B) the Surviving Company is the
successor to all assets, rights and liabilities of Lindblad; (C) the assets,
rights and liabilities of Lindblad immediately prior to the Subsequent Merger
constitute all or substantially all of the assets, rights and liabilities, as
applicable, of the Surviving Company immediately following the Subsequent
Merger; and (D) immediately following the Transaction Closing Date (1) the
Lindblad Parties collectively own, directly or beneficially, no less than 40% of
the issued and outstanding shares of common stock, par value $0.0001 per share,
of Acquiror, (2) S. Lindblad owns, directly or beneficially, no less than 25% of
such issued and outstanding shares of common stock, (3) the following
individuals serve as senior executive officers of Acquiror in the office
corresponding to such individual’s name: S. Lindblad - Chief Executive Officer,
Ian Rogers - Chief Financial Officer and Chief Operating Officer and Trey Byus -
Chief Expedition Officer; and (4) S. Lindblad and two individuals appointed by
him serve as members of the board of directors of Acquiror, which individuals,
together with S. Lindblad, represent a majority of the members of the board of
directors of Acquiror.

 

(xiii)         “Transaction Closing Date” means “Closing Date” as defined in
Section 2.3 of the Merger Agreement.

 

(xiv)         “Transfer” means a sale, assignment, transfer, conveyance, gift,
devise or any other disposition.

 

(b)          The definitions in this Section 1 shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references to “party” and
“parties” shall be deemed references to the parties to this Second Amendment
unless the context shall otherwise require. All references to Sections shall be
deemed references to Sections of this Second Amendment, unless the context shall
otherwise require. The terms “this Agreement”, “hereof”, “hereunder” and similar
expressions refer to this Second Amendment as a whole and not to any particular
Section or other portion hereof and include any agreement supplemental hereto.
The conjunction “or” shall be understood in its inclusive sense (and/or). The
division of this Second Amendment into Sections and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation of this Second Amendment.

 

2.            Amendments. As of the Second Amendment Effective Date, without any
further actions of the parties, the License Agreement shall be, and hereby is,
amended as follows:

 

(a)          Section 3 of the License Agreement shall be deleted in its entirety
and the following provision shall be inserted in lieu thereof:

 

3.            TERM. This Agreement commences as of the Effective Date and
expires December 31, 2025 (the “Term”). This Agreement applies to any Lindblad
Trips scheduled to occur during the period of time commencing on January 1,
2012, and continuing through December 31, 2025. The Agreement may be terminated
prior to its scheduled expiration pursuant, but without limitation, to the
provisions of the Section with the heading TERMINATION. The Term may be extended
if both parties agree in a written amendment to this Agreement signed by both
parties.

 

3

 

  

(b)          Section 5 of the License Agreement shall be amended by adding a new
paragraph (h) thereto which shall read in its entirety as follows:

 

(h)            Lindblad hereby gives NGS the right, exercisable by NGS in its
sole discretion, to have each ship acquired by Lindblad from and after January
1, 2015, to be operated during the Term under the name “National Geographic,”
with each such ship, for the avoidance of doubt, being thereafter an NG-Branded
Ship and subject to the terms hereof

 

(c)          Section 11 of the License Agreement shall be deleted in its
entirety and the following provision shall be inserted in lieu thereof:

 

11.            LINDBLAD COMMUNICATION. Consistent with and only to the extent
permitted by (i) applicable law, including without limitation rules and
regulations promulgated by the U.S. Securities and Exchange Commission, and (ii)
the rules of any applicable securities exchange, including without limitation
Nasdaq, Lindblad shall update NGS promptly, and in any event will update NGS no
less frequently than quarterly and no later than fifteen days following the
filing of its quarterly report on Form 10-Q for the quarter then ended, such
update to include a discussion of (a) the performance of Lindblad’s obligations
under the Agreement or the Tour Operator Agreement, (b) the Licensed Property,
(c) the rights or benefits of NGS under the Agreement or the Tour Operator
Agreement and (d) any change in the business plan of Lindblad or the Acquiror or
the occurrence of any event that, in either case, is reasonably likely to have a
material effect on (1) the business that is the subject of this Agreement or the
Tour Operator Agreement or (2) NGS’ promotion of the NGE/Lindblad Trips. NGS
agrees that any information disclosed by Lindblad under this Section 11 shall be
maintained in confidence in accordance with the provisions of Section 24(d).

 

(d)          Subsection (b) of Section 14 of the License Agreement shall be
deleted in its entirety and the following provision shall be inserted in lieu
thereof:

 

(b)            Royalty Term. Royalties shall begin with the first Lindblad Trip
departing on or after January 1, 2012 and continue through the last Lindblad
Trip departing on or before December 31, 2025.

 

(e)          Paragraph (ii) of Section 22(b) of the License Agreement shall be
deleted in its entirety and the following provision shall be inserted in lieu
thereof:

 

(ii)            Ownership or Management Change. If any of Lindblad or the
Acquiror experiences a change of Control, which, for the purposes hereof, shall
include if S. Lindblad or the Designated Successor is no longer in a senior
management role (which may include executive chairmanship) at Lindblad and the
Acquiror. Notwithstanding the foregoing, this Section 22(b)(ii) will be of no
further force and effect upon the termination of employment of the Designated
Successor as a result of his or her death, disability, retirement or voluntary
resignation.

 

4

 

 

(f)           Subsection (d) of Section 24 of the License Agreement shall be
deleted in its entirety and the following provisions shall be inserted in lieu
thereof:

 

(d)           Confidentiality.

 

(i)            Confidentiality of Agreement. Subject to the immediately
following sentence, each party agrees to keep the terms and conditions of this
Agreement confidential, and will not disclose such terms and conditions to any
third party. Notwithstanding the foregoing, NGS acknowledges and agrees that (A)
Acquiror may refer to the Agreement, and include a summary description thereof,
in its proxy statement to be filed with the U.S. Securities and Exchange
Commission and disseminated to Acquiror stockholders in connection with the
solicitation of Acquiror stockholder approval for the Transaction, (B) Lindblad
or the Acquiror may file a copy of this Agreement and summaries of the terms
hereof with the U.S. Securities and Exchange Commission or other governmental
authority as reasonably required to comply with applicable law or the rules of a
nationally recognized securities exchange and (C) during the period beginning on
the date hereof and ending on December 31, 2015, Lindblad or the Acquiror may
describe in investor marketing materials, such as roadshow presentations or
confidential investment memoranda, certain aspects of Lindblad’s relationship
with NGS limited to exclusivity, term and the Option, and the summary
description included in the proxy statement, and shall have the right to use NGS
logos and trademarks in connection therewith; provided, that such use conforms
to the requirements for the use of NGS logos and trademarks set forth at
www.ngsbrands.com. Lindblad or the Acquiror shall be entitled to file a copy of
the Agreement and summaries thereof pursuant to clause (A) or (B) above,
provided that it has requested confidential treatment of the commercial terms
and other sensitive terms hereof to the extent such confidential treatment is
reasonably available to Lindblad or the Acquiror, as the case may be. In the
event of any such filing, within a reasonable time period prior to such filing
deadline, and in any event no later than five (5) business days prior thereto,
Lindblad or the Acquiror shall provide NGS with a copy of this Agreement and
related filings marked to show provisions for which confidential treatment will
be sought, as well as any summaries or descriptions hereof, and Lindblad and the
Acquiror, as the case may be, will use its reasonable efforts to incorporate all
of NGS’ reasonable comments to the extent consistent with the legal requirements
and the rules of any nationally recognized securities exchange governing
disclosure of material agreements and material information to be publicly filed.
In making any such determinations, Lindblad and/or the Acquiror shall be
entitled to rely on the advice of counsel, which may include in-house counsel.
With respect to the material to be disclosed pursuant to clause (C) above and
the use of the NGS logos and trademarks, Lindblad or the Acquiror, as the case
may be, shall provide to NGS a representative example of the disclosure to be
made regarding the information to be disclosed and the use of the NGS logo or
trademark, as the case may be, for NGS’ review and approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and Lindblad and the
Acquiror shall be allowed thereafter to use such material in substantially the
same form in other material without first seeking NGS’ approval.

 

5

 

 

(ii)            Confidential Information of the Other Party. Subject to the
provisions of the immediately following clause (iii), each party agrees to
maintain in confidence, and neither to disclose to any third party nor to use
for any purpose except those covered by this Agreement all information relating
to the other party’s (or its affiliates’) schedules, creations, business plans,
costs, names, marketing plans, licensing plans, research or other information
relating to the planning, production, licensing or distribution of the other
party’s products or services, and other information disclosed in the course of
performance of this Agreement of a nature which a reasonable person would
consider confidential.

 

(iii)            Exceptions. Notwithstanding the foregoing, a party (“receiving
party”) may make disclosure (A) if the prior written consent of the other party
(“disclosing party”) has been obtained; (B) on a need-to-know basis to its own
attorneys, accountants, consultants and agents who are aware of the terms of
this Section headed Confidentiality; (C) as may be required by applicable law,
including regulations promulgated by applicable security exchanges, or ordered
by a court of competent jurisdiction, after giving the disclosing party notice
to the extent permitted by law and practicable and allowing such party to assist
in resisting or limiting such disclosure, provided that the foregoing shall not
in any way limit the provisions of the immediately preceding clause (i); (D) as
may be necessary in order to protect the receiving party’s rights hereunder; (E)
to the extent such information is already in the public domain other than due to
a breach by the receiving party; (F) to the extent the receiving party can
establish that it knew such information prior to disclosure by the disclosing
party, received such information from a third party not known to owe a duty of
confidentiality to the disclosing party, or independently developed such
information; or (G) to the extent necessary for the receiving party to enforce
its rights under this Agreement or the Tour Operator Agreement.

 

3.            Assignment; Consent to Transaction.

 

(a)            Effective as of the Second Amendment Effective Date, NGS’ right
to terminate the License Agreement under Section 22(b)(ii) of the License
Agreement, as amended by this Second Amendment, due to a change of Control of
Lindblad is hereby waived solely as such right relates to the Transaction. The
waiver set forth in the foregoing sentence shall be limited precisely as written
and relates solely to the provisions of Section 22(b)(ii) of the License
Agreement in the matter and to the extent described in the foregoing, and
nothing in this Section 3(a) shall be deemed to constitute a waiver by NGS of
compliance with respect to any other term, provision or condition of the License
Agreement, except as expressly provided herein. Except as expressly provided
herein, nothing contained in this Section 3(a) shall be deemed or construed to
amend, supplement or modify the License Agreement (including the provisions of
Section 22(b)(ii) thereof) or otherwise affect the rights and obligations of any
party thereto, all of which remain in full force and effect.

 

6

 

 

(b)            In accordance with Section 24(b) of the License Agreement,
effective as of the Second Amendment Effective Date, NGS hereby consents to the
Transaction, including the assignment of the License Agreement to the Surviving
Company in connection therewith, and NGS hereby acknowledges and agrees that
neither the Initial Merger nor the Subsequent Merger, so long as consummated as
part of the Transaction, will constitute a breach, default or termination event
under Section 24(b) of the License Agreement.

 

(c)            The parties hereby acknowledge and agree that immediately
following the Transaction Closing Date for all purposes of the Agreement
“Lindblad” shall refer to Lindblad Expeditions LLC, the company surviving the
consummation of the transactions contemplated by the Subsequent Merger.

 

4.            Reaffirmation of License Agreement. Except as expressly provided
herein, the License Agreement is not amended, modified or affected by this
Second Amendment, and the License Agreement and the obligations of the parties
thereunder are hereby ratified and confirmed by NGS and Lindblad in all
respects.

 

5.            Effective Date of the Second Amendment. This Second Amendment
shall be effective on the Transaction Closing Date (the “Second Amendment
Effective Date”), provided, however, that the parties hereto acknowledge and
agree that Section 24(d) of the License Agreement as amended by Section 2(f)
above shall govern the rights and obligations of the parties with respect to the
disclosure of confidential information in connection with all disclosures made
by Lindblad or Acquiror in connection with seeking the approval of the
stockholders of Acquiror for the Transaction, provided, further, that the
modified economic terms described in this Second Amendment shall not take effect
until June 1, 2015. In the event that the Transaction fails to occur, then this
Second Amendment shall be void ab initio and have no force or effect.

 

6.            Miscellaneous.

 

(a)            The validity, performance, construction and effect of this Second
Amendment shall be governed by and construed under the laws of the District of
Columbia, without giving effect to any choice of law principles that would
require the application of the laws of a different jurisdiction.

 

(b)            For purposes of judicial resolution, the parties each hereby
irrevocably consent to the exclusive jurisdiction of the state and federal
courts located in the District of Columbia and further hereby expressly waive
any objections to the venue of said courts and the service of process and other
legal documents and pleadings by any method approved by said courts.

 

(c)            The parties agree, in any dispute relating to this Second
Amendment, to follow the dispute resolution procedure outlined in Section 24(i)
of the License Agreement.

 

7

 

 

(d)            This Second Amendment shall be construed without regard to any
presumption or any other rule requiring construction against the party causing
this Second Amendment to be drafted.

 

(e)            This Second Amendment amends the terms of the License Agreement
as expressly provided above as of the Second Amendment Effective Date, and, as
of the Second Amendment Effective Date, the License Agreement, as so amended,
along with the Second Amendment, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter of the License Agreement and supersedes, as of the
Second Amendment Effective Date, all prior and contemporaneous agreements and
understandings between the Parties with respect to the subject matter of the
License Agreement. The foregoing sentence shall not affect the validity,
performance, construction or effect of the Tour Operator Agreement.

 

(f)            The Second Amendment may be modified, supplemented or amended
only by a written instrument executed by the parties.

 

(g)            This Second Amendment shall inure to the benefit of, and be
binding upon, the parties and their respective permitted successors and assigns.
Nothing contained in this Second Amendment, express or implied, is intended to
confer upon any Person other than the parties and their respective permitted
successors and assigns, any rights or remedies under or by reason of this Second
Amendment.

 

(h)            This Second Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. In place of the transmittal of original documents, and where permitted
by applicable law, such executions may be transmitted to the other parties by
facsimile, portable document format (pdf) or similar electronic image-based
format (collectively, “Facsimile”) and such Facsimile execution shall have the
full force and effect of an original signature. All fully executed counterparts,
whether original executions or Facsimile executions or a combination, shall be
construed together and shall constitute one and the same agreement.

 

7.            Conditions Precedent. Each and every provision of this Agreement
shall be contingent and become effective only upon the execution and delivery by
S. Lindblad of an Option Agreement (the “Option”) granting to NGS the right to
purchase from S. Lindblad, for a per share exercise price equal to ten dollars
($10.00), five percent (5%) of the issued and outstanding shares of Acquiror’s
common stock, par value $0.000l per share, as of the Transaction Closing Date,
which, for purposes hereof, will take into account all outstanding options,
warrants and other securities convertible into, or exchangeable for, shares of
the Acquiror’s capital stock (other than (i) options granted to employees of
Acquiror or the Surviving Company under employee stock option plan(s) of the
Acquiror or the Surviving Company, as the case may be, (ii) 10,000,000 warrants
to purchase Acquiror common stock included in the Acquiror units issued by
Acquiror in its initial public offering, (iii) 5,600,000 warrants purchased by
the Acquiror’s sponsors in a private placement and (iv) up to 1,250,000 shares
of Acquiror common stock held in escrow pursuant to that certain Stock Escrow
Agreement, dated as of May 10, 2013, among Acquiror, Continental Stock Transfer
& Trust Company, as escrow agent and the sponsors of Acquiror party thereto,
that are subject to forfeiture as set forth therein, provided, that the number
of shares subject to the Option shall be increased to reflect five percent (5%)
of the foregoing shares if the condition to the release of such shares from
escrow is satisfied). The Option shall become effective and exercisable upon the
Transaction Closing Date. For a period of five (5) years commencing on the
Transaction Closing Date, NGS shall not Transfer any of the shares of Acquiror’s
common stock purchasable upon exercise of the Option in accordance with the
terms thereof (such shares, the “Option Shares”); provided, however, that the
foregoing restriction shall lapse as to a percentage of the Option Shares equal
to the quotient (expressed as a percentage) obtained by dividing (x) the number
of shares issued to S. Lindblad in connection with the Transaction that are
Transferred by S. Lindblad prior to the fifth (5th) anniversary of the Closing
Date by (y) the number of shares issued to S. Lindblad in connection with the
Transaction. In connection with the Transaction, the Option Shares shall be put
into escrow. The Option Agreement will include a binding commitment by Acquiror
to cooperate with any request made by NGS to remove any restrictive legend from
the share certificates representing the shares of Acquiror common stock it
purchases from S. Lindblad pursuant to the Option Agreement and otherwise
facilitate the private or public sale of any such shares by NGS on a securities
exchange or otherwise, in each case subject to applicable law. For the avoidance
of doubt, the Option shall be the same Option as in Section 7 of that certain
Second Amendment, dated as of the date hereof, to the Tour Operator Agreement.

 

[signatures on following page]

 



8

 

 

IN WITNESS WHEREOF, this Second Amendment to Alliance and License Agreement has
been executed by the parties, all as of the date first above written.

 



  LINBLAD EXPEDITIONS, INC.         By:       Name:       Title:          
NATIONAL GEOGRAPHIC SOCIETY         By:       Name:     Title:

 

[Signature Page to Second Amendment to Alliance and License Agreement]

 

9

 

 

IN WITNESS WHEREOF, this Second Amendment to Alliance and License Agreement has
been executed by the parties, all as of the date first above written.

 

  LINBLAD EXPEDITIONS, INC.         By:       Name:       Title:          
NATIONAL GEOGRAPHIC SOCIETY         By:       Name: Declan Moore     Title:
Chief Media Officer

 

[Signature Page to Second Amendment to Alliance and License Agreement]

 

 

10

 





